985 F.2d 563
NOTICE: Seventh Circuit Rule 53(b)(2) states unpublished orders shall not be cited or used as precedent except to support a claim of res judicata, collateral estoppel or law of the case in any federal court within the circuit.UNITED STATES of America, Plaintiff-Appellee,v.Roland PRICE, Defendant-Appellant.
No. 92-2217.
United States Court of Appeals, Seventh Circuit.
Submitted Jan. 6, 1993.1Decided Jan. 7, 1993.

1
Before EASTERBROOK and RIPPLE, Circuit Judges, and MILLER, JR., District Judge.2

Order

2
The only issue raised on this appeal is whether defendant's prior felonies are "related" within the meaning of U.S.S.G. 4A1.2(a)(2) for purposes of sentencing as a career offender under § 4B1.1.   United States v. Woods, 976 F.2d 1096 (7th Cir.1992), decided after the district judge imposed sentence, alters this circuit's approach to such questions for sentences imposed, as this one was, after November 1, 1991.3  Accordingly, the judgment is vacated and the case is remanded for resentencing.



1
 The case, originally scheduled for oral argument on this date, was submitted for decision in light of intervening developments


2
 Of the Northern District of Indiana, sitting by designation


3
 We express disappointment that counsel for the government did not bring Woods to our (and the defendant's) attention until a facsimile transmission the afternoon before the date on which oral argument was to occur.   Although the judges were aware of Woods, prompt action by counsel would have helped both the court and litigants in other cases by reducing the time the judges had to spend in preparation and research, and by freeing a spot on the oral argument calendar for some other case